Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00725-CV

                             IN THE INTEREST OF E.S.R., JR., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-PA-02014
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: January 11, 2017

DISMISSED FOR LACK OF JURISDICTION

           From our initial review of the record it appeared that appellant attempts to appeal the trial

court’s order of termination of parental rights.

           An appeal from such an order is accelerated. TEX. FAM. CODE ANN. § 109.002 (West

2014). The trial court signed the order of termination on June 23, 2016. Because this is an

accelerated appeal, the notice of appeal was due July 13, 2016. See TEX. R. APP. P. 26.1(b). A

motion for extension of time to file the notice of appeal was due on July 28, 2016. See TEX. R.

APP. P. 26.3.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
                                                                                   04-16-00725-CV


959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once the period

for granting a motion for extension of time under Rule [26.3] has passed, a party can no longer

invoke the appellate court’s jurisdiction.” Id.

       Appellant filed a notice of appeal and a motion for extension of time to file the notice of

appeal on November 3, 2016. It thus appears that neither document was filed within the time

allowed for filing a motion for extension of time to file the notice of appeal.

       Therefore, on December 2, 2016, this court ordered appellant to show cause in writing by

December 17, 2016, why this appeal should not be dismissed for lack of jurisdiction. Appellant

did not respond.

       It is therefore ORDERED that this appeal is dismissed for lack of jurisdiction. See TEX.

R. APP. P. 42.3(a).


                                                   PER CURIAM




                                                  -2-